738 N.W.2d 749 (2007)
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
Oscar Lee HILLIARD, Jr., Defendant-Appellant.
Docket No. 134346. COA No. 273928.
Supreme Court of Michigan.
September 24, 2007.
On order of the Court, the application for leave to appeal the May 18, 2007 order of the Court of Appeals is considered, and it is DENIED, because the defendant has failed to meet the burden of establishing entitlement to relief under MCR 6.508(D). The motion for appointment of counsel and motion to remand are DENIED.